Name: 91/158/EEC: Council Decision of 4 March 1991 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Republic of Chile
 Type: Decision
 Subject Matter: America;  European construction;  international affairs
 Date Published: 1991-03-26

 26.3.1991 EN Official Journal of the European Communities L 79/1 COUNCIL DECISION of 4 March 1991 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Republic of Chile (91/158/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community should approve, for the attainment of its aims in the sphere of external economic relations, the Framework Agreement for cooperation with the Republic of Chile, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for cooperation between the European Economic Community and the Republic of Chile is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21 of the Agreement (2). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the joint committee set up by Article 17 of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication. Done at Brussels, 4 March 1991. For the Council The President J. F. POOS (1) Opinion delivered on 18 February 1991 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.